Citation Nr: 0003270	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  97-31 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to the initial assignment of a higher 
evaluation for degenerative arthritis of the thoracic spine, 
currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for Coxsackievirus B.

4.  Entitlement to service connection for sun 
allergy/dermatitis, claimed as a skin condition.

5.  Entitlement to service connection for a left ankle 
disability.

6.  Entitlement to service connection for a right ankle 
disability.

7.  Entitlement to service connection for a right wrist 
disability.

8.  Entitlement to service connection for a right shoulder 
disability.

9.  Entitlement to service connection for a left knee 
disability.

10.  Entitlement to service connection for allergic 
rhinitis/sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1991 to August 
1995.  This appeal arises before the Board of Veterans' 
Appeals (Board) from a rating decision in which service 
connection for degenerative arthritis of the thoracic spine 
was granted and evaluated as zero percent disabling, and in 
which service connection for mechanical low back pain, right 
knee Baker's Cyst and chondromalacia patella, Coxsackievirus 
B, sun allergy/dermatitis, left ankle tendonitis/sprain, 
right ankle pain secondary to ligament laxity, right wrist 
tendonitis, right shoulder scapular muscle strain, left knee 
pain, and allergic rhinitis/sinusitis was denied.

By a rating decision in September 1999, the RO granted 
service connection for the residuals of a lower back injury.  
Therefore, this issue is no longer before the Board on 
appeal.  The RO also granted a 10 percent initial evaluation 
for the service connected degenerative arthritis of the 
thoracic spine.  However, the veteran's appeal concerning the 
issue of assignment of a higher initial evaluation for the 
service-connected degenerative arthritis of the thoracic 
spine remains before the Board.  Cf. AB v. Brown, 6 Vet. 
App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).

The issues of service connection for left ankle and right 
wrist disabilities, and for allergic rhinitis/sinusitis are 
remanded, as discussed below.


FINDINGS OF FACT

1.  In September 1999, prior to the promulgation of a 
decision in the appeal of this issue, the veteran requested 
withdrawal of her appeal concerning the issue of the 
assignment of a higher initial evaluation for the service-
connected degenerative arthritis of the thoracic spine.

2.  In October 1997, prior to the promulgation of a decision 
in the appeal of these issues, the veteran requested 
withdrawal of her appeal concerning the issues of service 
connection for right knee Baker's Cyst and chondromalacia 
patella, Coxsackie virus B, and sun allergy/dermatitis, 
claimed as a skin condition.

3.  The veteran's reports of medical examination and history 
at entrance into active service show a diagnosis of seasonal 
hay fever, described as a minor problem.

4.  Service medical records show treatment for allergic 
rhinitis and sinusitis throughout the veteran's active 
service.

5.  The veteran's reports of medical history and examination 
at discharge from active service reflect a diagnosis of 
allergic rhinitis.

6.  The veteran's reports of medical history and examination 
at discharge from active service reflect diagnoses of swollen 
joints secondary to trauma in wrists and ankles, with a 
history of wrist and ankle injuries, but no findings 
concerning a right shoulder or left knee condition.

7.  Service medical records show inservice treatment for left 
ankle and right wrist conditions, but no inservice complaints 
of or treatment for a right ankle condition.  

8.  The veteran has presented no competent medical evidence 
of right ankle, right shoulder, and left knee disabilities.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant concerning the issue of the assignment of a 
higher initial evaluation for the service connected 
degenerative arthritis of the thoracic spine have been met.  
38 U.S.C.A. § 7105(b)(2) (West 1991); 38 C.F.R. §§ 20.202, 
20.204(b),(c) (1999).

2.  The criteria for withdrawal of a Substantive Appeal by 
the appellant concerning the issues of service connection of 
right knee Baker's Cyst and chondromalacia patella, Coxsackie 
virus B, and sun allergy/dermatitis, claimed as a skin 
condition, have been met.  38 U.S.C.A. § 7105(b)(2) (West 
1991); 38 C.F.R. §§ 20.202, 20.204(b),(c) (1999).

3.  The claim for service connection for a left ankle 
disability is well grounded.  38 U.S.C.A. § 5107 (West 1991); 
Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 Fed. 604 
(Fed. Cir. 1996) (per curiam) (table).

4.  The claim for service connection for a right wrist 
disability is well grounded.  38 U.S.C.A. § 5107 (West 1991); 
Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 Fed. 604 
(Fed. Cir. 1996) (per curiam) (table).

5.  The claim for service connection for allergic 
rhinitis/sinusitis disability is well grounded.  38 U.S.C.A. 
§ 5107 (West 1991); Caluza v. Brown, 7 Vet. App. 498 (1995), 
aff'd, 78 Fed. 604 (Fed. Cir. 1996) (per curiam) (table).

6.  The claim for service connection for a right ankle 
disability is not well grounded.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. § 3.303 (1999).

7.  The claim for service connection for a right shoulder 
disability is not well grounded.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. § 3.303 (1999).

8.  The claim for service connection of a left knee 
disability is not well grounded.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Withdrawal of Appeals 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (1999).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1999).  In her substantive 
appeal, filed in October 1997, the veteran specifically 
withdrew her appeal as to the issues of service connection 
for a right knee disability, Coxsackie virus B, and sun 
allergy/dermatitis.  In September 1999, the RO granted a 10 
percent rating for the service-connected degenerative 
arthritis of the thoracic spine, effective from the date of 
service connection in August 1995, and the veteran then 
withdrew her appeal for a higher evaluation for this 
disability.  As the appellant has withdrawn her appeal as to 
these issues, there remain no allegations of errors of fact 
or law for appellate consideration concerning them.  
Accordingly, the Board does not have jurisdiction to review 
these issues and they are dismissed without prejudice.

II. Service Connection 

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) held that, under 38 U.S.C. § 5107(a), the Department 
of Veterans Affairs (VA) has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the U.S. Court of Appeals 
for Veterans Claims (formerly the U.S. Court of Veterans 
Appeals, hereinafter Court) has held that VA cannot assist a 
claimant in developing a claim which is not well grounded.  
Morton v. West, 12 Vet. App. 477 (1999), req. for en banc 
consideration denied, No. 96-1517 (U.S. Vet. App. July 28, 
1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C.A. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
these issues under appeal is whether the veteran has 
presented evidence that the claims are well grounded; that 
is, that the claims are plausible.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

A.  Right Ankle, Right Shoulder, and Left Knee Disabilities

The veteran argues that she has disabilities of the right 
ankle, right shoulder, and left knee that are the result of 
her active service.  However, the medical evidence does not 
show that she manifests a current right ankle, right 
shoulder, or left knee disability.

Concerning the veteran's right ankle, the veteran's reports 
of medical history and examination at discharge, dated in 
June 1995, reflect a diagnosis of swollen joints, secondary 
to trauma to the ankles, and a history of ankle injury, but 
the ankle is not identified.  However, service medical 
records show no complaints of or treatment for a right ankle 
injury.  The veteran has presented no other medical evidence 
demonstrating that she currently manifests a right ankle 
disability. 

The veteran's reports of medical history and examination at 
discharge from active service reflect no complaints, defects, 
abnormalities, or diagnoses concerning the right shoulder.  
The veteran did, however, report complaints of swollen and 
painful joints, and a trick or locked knee.  Nonetheless, she 
identified only the right knee as troublesome; and the 
examiner noted no left knee defects, abnormalities, or 
diagnoses.  Moreover, service medical records show the 
veteran was last treated for complaints of a right shoulder 
problem in August 1994-a year prior to her discharge from 
active service and 10 months prior to her discharge 
examination.  Service medical records reveal no complaints of 
or treatment for her left knee.  Rather, the only medical 
evidence of complaints of or treatment for a left knee is 
dated in November 1996, when the veteran was apparently on a 
period of temporary active duty associated with her reserve 
status.  The document, a radiology report, shows the veteran 
reported with complaints of swelling in the left knee.  The 
radiologist found a vague sclerotic defect along the medial 
cortex of the proximal tibia.  The radiologist added that 
this finding was suggestive of a healed benign cortical 
defect common in the tibia, and indicated that it is of no 
clinical significance.  The report further shows subtle 
sclerotic depression along the posterior margin of the 
patella, but no other soft tissue calcifications or loose 
bodies, and no evidence of effusion.  The radiologist 
suggested follow-up, but offered no diagnosis or other 
assessment of disability.

There are no other medical records concerning the veteran's 
right ankle, right shoulder, or left knee that show either 
current disability or a causal relationship between a 
diagnosed disability and any inservice disease or injury.

The Board notes that the present case may be distinguished 
from Hampton v. Gober, 10 Vet. App. 481 (1997), in that the 
veteran's service medical records are completely devoid of 
any complaints of and treatment for right ankle or left knee 
disabilities during her entire period of active service, from 
August 1991 to August 1995, albeit the fact that the 
veteran's claim filed immediately upon her discharge from 
active service in August 1995 included, inter alia, right 
ankle, right shoulder and left knee disabilities.  Moreover 
while service medical records do show treatment for a right 
shoulder condition in service, as mentioned above, the 
veteran's reports of medical history and examination at 
discharge, dated in June 1995, are silent as to right 
shoulder, as well as left knee, complaints, diagnoses, 
defects, and abnormalities.

The veteran has presented her own statements averring that 
she has right ankle, right shoulder, and left knee 
disabilities that are linked to her service.  However, the 
record does not show that she is a medical professional, with 
the training and expertise to provide clinical findings 
regarding the nature and extent of her disabilities or their 
etiologic relationship to service.  Consequently, her 
statements are credible concerning her subjective complaints 
and her history; but they do not constitute competent medical 
evidence for the purposes of showing diagnosis of current 
disability or a nexus between current complaints and service.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  

As the veteran has presented no evidence, other than her own 
allegations, to show that she has current right ankle, right 
shoulder, and left knee disabilities that are related to her 
active service, her claim for service connection for these 
disabilities is not well-grounded.  38 U.S.C.A. § 5107 (West 
1991); Caluza, supra.

B.  Left Ankle, Right Wrist, and Allergic Rhinitis/Sinusitis

The Board finds that the veteran has presented well-grounded 
claims for service connection for left ankle and right wrist 
disabilities, and for allergic rhinitis/sinusitis, within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), as defined by 
Caluza, supra.

Concerning these claims, the Board finds that the veteran's 
report of medical examination at discharge meets the three 
requirements for a well-grounded claim.  See Caluza, supra 
and Hampton, supra.  First, the report of medical examination 
at discharge reflects complaints and diagnoses of left ankle 
and right wrist disabilities, and of allergic 
rhinitis/sinusitis.  Specifically, the examiner diagnosed 
swollen joints secondary to trauma to wrists and ankles, a 
history of wrist and ankle injuries, and allergic rhinitis.  
Second, the service medical records document complaints of 
and treatment for these conditions throughout her active 
service.  Thus, the record contains competent medical 
evidence of current diagnoses of left ankle and right wrist 
disabilities, and of allergic rhinitis/sinusitis, and of a 
nexus between these currently diagnosed disabilities and her 
active service.  


ORDER

The claims for a higher initial evaluation for degenerative 
arthritis of the thoracic spine, and for service connection 
of right knee Baker's Cyst and chondromalacia patella, 
Coxsackie virus B, and sun allergy/dermatitis, claimed as a 
skin condition, are dismissed.

The claims for service connection for right ankle, right 
shoulder and left knee disabilities are not well grounded, 
and the benefits sought on appeal are denied.

The claims for service connection for left ankle and right 
wrist disabilities, and for allergic rhinitis/sinusitis are 
well grounded.  To this extent only, the appeal is granted.


REMAND

Because the claims of entitlement to service connection for 
left ankle and right wrist disabilities, and for allergic 
rhinitis/sinusitis are well grounded, VA has a duty to assist 
the veteran in developing the facts pertinent to her claim.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

First, the veteran has not been afforded a VA examination to 
determine the nature of these disabilities.

Second, the veteran's service medical records may be 
incomplete.  The record indicates that the veteran is in the 
reserves, and that she served on temporary active duty in 
1996.  While advised of the veteran's possible reserve status 
in November 1997, the RO did not attempt to obtain these 
records.

To ensure the VA has met its duty to assist the veteran in 
developing the facts pertinent to this claim and to ensure 
full compliance with due process requirements, this case is 
REMANDED to the RO for the following actions:

1.  The RO should attempt to obtain any 
additional service medical records, 
including any and all clinical medical 
records related to the veteran's reserve 
service.

2.  If additional service medical records 
are unavailable, the RO should consider 
special follow-up by its military records 
specialist and/or referral of the case to 
the Adjudication Officer or designee for 
a formal finding on the unavailability of 
the service medical records.  See VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part III, chapter 4, paras. 4.28 and 
4.29. 

3.  The RO should request that the 
veteran furnish the names and addresses 
of all health care providers who have 
treated her for her left ankle and right 
wrist disabilities, and for her allergic 
rhinitis/sinusitis since separation from 
active service.  In addition, the RO 
should procure duly executed 
authorization for the release of private 
medical records, where applicable.

4.  The RO should request that all 
identified health care providers furnish 
legible copies of all medical records, 
including any and all clinical medical 
records, of treatment accorded her for 
her left ankle and right wrist 
disabilities and her allergic 
rhinitis/sinusitis.  The RO should ensure 
that it has all obtainable treatment 
records of which it has knowledge.

5.  The RO should accord the veteran VA 
examinations to determine the nature of 
her left ankle and right wrist 
disabilities, and of her allergic 
rhinitis/sinusitis.  All indicated tests 
and studies should be accomplished.  The 
claims folder and this remand must be 
made available to the examiners.  The 
examiners' conclusions, and the reasons 
or bases therefor, are to be set forth in 
a clear, logical, and concise manner in 
the examination report.  The examiner's 
are specifically requested to provide the 
following opinions:

(a)  concerning the claimed left ankle 
disability, is any current left ankle 
disability causally related to any left 
ankle injury or disease incurred while on 
active service?

(b)  concerning the claimed right wrist 
disability, is any current right wrist 
disability causally related to any right 
wrist injury or disease incurred while on 
active service?

(c)  concerning the claimed allergic 
rhinitis/sinusitis, does any currently 
diagnosed allergic rhinitis/sinusitis 
represent an aggravation of the seasonal 
hay fever diagnosed upon her entrance 
into active service, documented on the 
report of medical history dated in 
October 1990?  Is any currently diagnosed 
allergic rhinitis/sinusitis causally 
related to her active service in any 
other way?

If the examiners are unable to answer any 
or all of these questions, s/he should so 
state.

6.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claims for service 
connection for left ankle and right wrist 
disabilities, and for allergic 
rhinitis/sinusitis. 

7.  If the decisions remain in any way 
adverse to the veteran, she and her 
representative should be furnished with a 
supplemental statement of the case, and 
with a reasonable period of time within 
which to respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
need take no action until she is so informed.  The veteran is 
reminded that it is her responsibility to report for 
scheduled examinations and to cooperate in the development of 
her case, and that the consequences of failing to report for 
VA examination without good cause may include denial of her 
claim.  38 C.F.R. §§ 3.158, 3.655 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 



